Citation Nr: 1620334	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones. Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was remanded by the Board in February 2015 and December 2015, and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In February 2016, pursuant to the Board's December 2015 remand directives, the AOJ obtained a VA opinion addressing the etiology of the Veteran's sleep apnea.  In this regard, the examiner offered opinions addressing whether the Veteran's sleep apnea was caused by his service, and/or was caused or aggravated by his PTSD.  However, as highlighted in a March 2015 Written Brief Presentation submitted by the Veteran's representative, the February 2016 VA examination report lists a different patient name at the top of the report.  For this reason, the Board finds a remand is appropriate to ascertain whether the February 2016 VA examination report does indeed relate to the Veteran in the present appeal and, if so, to obtain an addendum opinion addressing his specific contentions and, if not, to obtain the necessary opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the opinion in February 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The examiner should indicate whether the opinion offered in February 2016, which lists a patient name different from the Veteran's name at the top of the report, was referable to the Veteran in the present appeal.  

If so, please offer an addendum opinion addressing the following inquiries:

(A)  With regard to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise related to service, the examiner should comment upon the Veteran's report that he was recommended to undergo a sleep study during his retirement physical but he refused because he thought it would be a waste of time, as well as his report of trouble sleeping and that he would sleep at two or three hour intervals on his February 1997 Report of Medical History in preparation for discharge from service.

(B)  With regard to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated by his PTSD, the examiner should specifically comment upon whether the Veteran's inability to use the CPAP machine because he associates it with a gas mask has caused or aggravated his sleep apnea.  

If the February 2016 VA examiner indicates that the December 2015 report did not pertain to the Veteran, he should offer an opinion as to the below inquiries, or, if he is unavailable, the record should be provided to an appropriate medical professional so as to render the necessary etiological opinions, as noted below.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise related to service?  In addressing such inquiry, the examiner should comment upon the Veteran's report that he was recommended to undergo a sleep study during his retirement physical but he refused because he thought it would be a waste of time, as well as his report of trouble sleeping and that he would sleep at two or three hour intervals on his February 1997 Report of Medical History in preparation for discharge from service.

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated by his PTSD?  In addressing such inquiry, the examiner should specifically comment upon whether the Veteran's inability to use the CPAP machine because he associates it with a gas mask has caused or aggravated his sleep apnea.  

A complete rationale should be provided for any opinions expressed.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

